Servers, J.
1. ciu.uinat. law. jvmsdietiou What purported to be an information against the defendant was filed before a justice of the peace, as follows:
“INFORMATION.
“The State of Iowa “against “Honist Silhoffer,

“Before 0. Miller, Justice of the Peace of Montyomery County, State of Iowa.

“The defendant, Honist Silhoffer, is accused of the crime of selling intoxicating liquor, for that the said defendant, on the 22d day of June, 1877, at the township of Red Oak, in Montgomery county, Iowa, did own, use, and keep, control and manage a building for the purpose and intent of keeping and selling therein, in the State of Iowa, intoxicating liquors, contrary to law, and at the said time and place the defendant, in said building, did keep and sell, in the State of Iowa, intoxicating liquors, contrary to law, contrary to the statute in *284such case made and provided, and against the peace a,nd, dignity of the State of Iowa. ”
The defendant pleaded not guilty thereto. Ther'e was a trial, and he was found guilty, and the justice fined him twenty dollars and costs. Pic appealed to the District Court, where there-was a trial by jury, and'a verdict of guilty. A judgment for twenty dollars and costs was rendered against him, from which he appealed to this court, and now urges that the judgment rendered in the District Court should he reversed and set aside, because the justice of the peace had no jurisdiction of the crime charged in the information.
The justice had jurisdiction of the crime of selling intoxi■cating liquors, and this is clearly charged in the information. The fact, if it he true, that another crime is charged therein •of which the justice did not have jurisdiction, should not, after judgment, be held sufficient to oust the justice of jurisdiction of the crime of which he had full and complete jurisdiction. The allegation of keeping intoxicating liquor, with .an intent to sell, will he treated- as surplusage. The State v. Hayden, 45 Iowa, 11.
Affirmed.